Rl£D IN COURT Of APPEALS

                                                                 n   12tfi Cmf. ofAppeals DsTict




                                                                                     FILE- COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/1/2015                                                      COANo. 12-14-00189-CR
HASS, TRACY RAY                  Tr. Ct. No. 061728                                        PD-0810-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                              Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *